UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
JOHNNY RAY CHANDLER, SR.,                 )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )                   Civil Action No. 06-0664
                                          )
CHARLES JAMES, et al.,                    )
                                          )
            Defendants.                   )
__________________________________________)


                           MEMORANDUM OPINION AND ORDER

               On May 4, 2011, the Court issued an Opinion and Order in which, among other

things, it instructed plaintiff Johnny Ray Chandler, Sr., that by June 17, 2011 he was either to

(1) effect proper service on defendants Phyllis Brodie, Charles James, and Linwood A. Williams,

and file proof of that service with the Court, or (2) show cause why his claims against those

defendants should not be dismissed for lack of service. The Court also informed the parties that

counsel would be appointed for Mr. Chandler at a later date because Mr. Chandler’s “one

potentially meritorious claim” might pose a difficult constitutional question. See Chandler v.

James, Civil Action No. 06-0664, 2011 WL 1678421, at *9 (D.D.C. May 4, 2011).

               On June 2, 2011, Mr. Chandler filed a motion in which he stated that he would

ask his appointed counsel to effect service on Ms. Brodie, Mr. James, and Mr. Williams. Since

no counsel had yet been appointed for him, he asked for an extension of the time in which service

might be made to July 15, 2011. The Court’s May 4, 2011 Order, however, made clear that

counsel’s role was to litigate a difficult constitutional question, and in no way indicated that Mr.

Chandler would be permitted to wait until counsel had been appointed before serving process on
the three named individual defendants. Mr. Chandler was instructed either to effect service by

the specified date, or to explain why he had failed to do so. He has done neither. Because this

case has been pending for roughly five years, and because Mr. Chandler is a veteran pro se

litigant, see Chandler v. James, 2011 WL 1678421, at *1-*2, the Court will not exercise its

discretion to afford him yet more time to effect service, especially since it is unlikely that Mr.

Chandler has any valid claims against the defendants in question. See id. at *9. Mr. Chandler’s

claims against Ms. Brodie, Mr. James, and Mr. Williams therefore will be dismissed without

prejudice pursuant to Rule 4(m) of the Federal Rules of Civil Procedure. His claims against the

individual members of the United States Parole Commission, see Chandler v. James, 2011 WL

1678421, at *6, remain to be litigated. Accordingly, it is hereby

               ORDERED that the plaintiff’s claims against defendants Phyllis Brodie, Charles

James, and Linwood A. Williams are DISMISSED without prejudice.

               SO ORDERED.


                                                       /s/_______________________________
                                                       PAUL L. FRIEDMAN
                                                       United States District Judge
DATE: June 20, 2011




                                                  2